Jenkins, P. J.
While, under section 1151 of the Political Code (1910), executions for non-payment of taxes are directed “ to all and singular the sheriffs and constables of this State,” and under section 1166 “the tax-collector may place his fi. fas. in the hands of any one constable of the county, who shall be authorized to collect or levy the same in any part of the county,” the authority of a constable under these sections must be construed with the limitations imposed by section 1165, which expressly prohibits such officer from levying “ a tax fi. fa. when the principal amount exceeds one hundred dollars.” Winn v. Butts, 127 Ga. 385, 387 (56 S. E. 406); Butler v. Davis, 68 Ga. 173; Watson v. Swann, 83 Ga. 198, 203 (9 S. E. 612). The fi. fa. in the present case exceeding the maximum statutory amount, the levy was properly dismissed on motion.

Judgment affirmed.


Stephens and Bill, JJ., concur.